internal_revenue_service number release date index number --------------------------------------- ---------------------------------------- ---------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ----------------- telephone number --------------------- refer reply to cc corp b05 plr-126993-10 date date legend acquiring --------------------------------------------------- ------------------------------------------------------------ ---------------------------- acquiringsub --------------------------------------------------- ------------------------------------------------------------------ -------------------------------- target --------------------------------------------------- ------------------------------------------------------------ --------------------------------- statea ------------- businessa ---------------------------------------------------- shareholdera --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ----------------------------------------------------- ------------------------- year1 year2 predecessorllc a ------- ------- ----------------- ----- plr-126993-10 b ------- investors’ agreement ------------------------- --------------------------------------------------------------------------------- votingtrusta ------------------------------------------------------------------------------------------------------------------ --------------------------------------------------------------------------------- dear ------------------ this letter responds to your representative’s letter dated date requesting rulings as to the federal_income_tax consequences of a proposed transaction the information submitted in that letter and subsequent correspondence is summarized below the rulings contained in this letter are based upon facts and representations that were submitted on behalf of the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular no opinion is expressed or implied with regard to i whether both the target note and the new acquiring note constitute securities within the meaning of sec_354 of the internal_revenue_code code ii the appropriate characterization for federal_income_tax purposes of target’s reimbursement of acquiring’s expenses in the proposed transactions or iii the appropriate characterization for federal_income_tax purposes should acquiringsub acquire the acquiring convertible note pursuant to the proposed transactions summary of facts target is a statea corporation that uses the accrual_method of accounting and a calendar_year and was previously engaged in businessa target is now a holding_company holding stock in acquiring target has outstanding voting common_stock and voting preferred_stock both classes of stock hereafter referred to as target stock target also has outstanding a note target note that is convertible into target stock the target note has a value of no more than a percent of the total value of the target stock shareholdera is target’s largest shareholder but owns directly and indirectly less than fifty percent of the target stock acquiring is a statea corporation that uses the accrual_method of accounting and a calendar_year and is engaged in businessa acquiring has outstanding various classes of stock acquiring stock including i common_stock ii voting seriesa plr-126993-10 preferred_stock acquiring seriesa stock which stock is convertible into acquiring common_stock and iii other classes of preferred_stock target owns approximately b percent less than percent of the presently issued and outstanding acquiring stock target also owns a convertible note issued by acquiring the acquiring convertible note the parties are not certain whether the acquiring convertible note will mature or will be converted into acquiring stock prior to the proposed transactions described below acquiringsub will be formed as a statea limited_liability_company acquiring will be the sole owner member of acquiringsub as such acquiringsub will be a single member limited_liability_company acquiringsub will not elect to be a corporation for federal_income_tax purposes as defined in sec_301_7701-2 accordingly acquiringsub will be treated as a disregarded_entity within the meaning of sec_1_368-2 votingtrusta will provide shareholdera as trustee with voting rights to certain stock as described below for a fixed and limited time period target represents there are multiple corporate business purposes for the proposed transactions described below including i simplification of the corporate structure by eliminating an unnecessary corporate tier ii enabling acquiring to establish votingtrusta iii providing a basis for acquiring to obtain an enforceable covenant_not_to_compete from shareholdera iv resulting in acquiring obtaining from each target shareholder as a condition of the transaction a release of target and of acquiring for any acts by either of them through the date of the proposed transactions neither target nor acquiring are aware of any actual or threatened litigation by any of the target shareholders or of any other actual or threatened claims prior transactions priora in year1 target transferred its businessa to predecessorllc in exchange for a membership interest in predecessor llc priorb in year2 acquiring acquired the assets liabilities and business of predecessorllc in exchange for acquiring seriesa stock target received this acquiring seriesa stock in exchange for its membership interest in predecessorllc proposed transactions step i acquiringsub’s formation acquiringsub will be formed as a statea limited_liability_company owned solely by acquiring step ii merger target will be merged into acquiringsub in a transaction that constitutes a statutory merger under the law of statea incident to the merger plr-126993-10 acquiringsub will acquire all of the assets and liabilities of target and the target shareholders will exchange their target stock solely for newly issued shares of acquiring seriesa stock the holder of the target note will exchange the target note solely for a newly issued convertible note of acquiring new acquiring note the new acquiring note will be convertible into acquiring stock and will have terms and conditions identical to the old acquiring note shareholdera will enter into an agreement not to compete with acquiring all target shareholders will release target and acquiring for any acts by either of them through the date of the proposed transaction step iii votingtrusta all the acquiring stock received by target shareholders in the merger will be placed by the shareholders in votingtrusta none of the acquiring seriesa stock that will be issued incident to the merger is either i mandatorily redeemable by the issuer or a related_party ii subject_to a holder put to the issuer or a related_party iii subject_to a call by the issuer or a related_party that is more_likely_than_not to be exercised or iv has a floating dividend rate representations a target shareholders in their capacity as shareholders will receive solely acquiring voting_stock in the merger neither acquiring nor any person related to acquiring has or will provide cash employment or any consideration of any kind to any target shareholder in conjunction with or in contemplation of the merger b acquiring acquiringsub target and each target shareholder will each pay his her or its own expenses_incurred in connection with the proposed transactions with one exception this exception is that prior to or simultaneous with the merger pursuant to an agreement between the parties an amount of target cash that would otherwise have been acquired by acquiringsub in the merger will be paid_by target to acquiring as reimbursement for expenses_incurred by acquiring in connection with the proposed transactions c none of the target stock was issued by target in conjunction with or in anticipation of the merger none of the target stock is sec_306 stock within the meaning of sec_306 of the code d none of the acquiring stock issued pursuant to the merger will be received by any target shareholder in exchange for any noncompete agreement or any release agreement none of the acquiring stock will be received by a target shareholder as a creditor employee or for taking or not taking any nonshareholder act no acquiring stock will be received by any target shareholder in any capacity other than as a shareholder of target plr-126993-10 e the fair_market_value of the acquiring stock received by each target shareholder in the merger will be approximately equal to the fair_market_value of the target stock surrendered by such shareholder in the merger f target shareholders will retain all shareholder rights in the acquiring stock they receive in the merger except for the voting rights transferred to votingtrusta votingtrusta grants nothing to its trustee other than voting rights for a limited time period g there is no plan or intention by acquiring or acquiringsub directly or through any subsidiary or related_entity to reacquire any of the acquiring stock issued in the merger as a condition of the merger agreement none of the holders of target h stock will exercise dissenter’s rights there will be no dissenters in the merger target will make no payments of any type to its shareholders immediately prior to or in anticipation of the merger i no equity interests of acquiringsub will be issued in the merger j acquiring and acquiringsub have no plan or intention for acquiringsub to sell transfer or otherwise dispose_of the acquiring stock or of any of the other target assets acquired by acquiringsub in the merger except for dispositions made by acquiringsub in the ordinary course of its business k the liabilities of target assumed by acquiringsub and the liabilities to which the transferred target assets are subject were incurred by target in the ordinary course of target’s business l target’s obligation to reimburse acquiring for expenses of the proposed transactions was not created at and will not be settled at a discount except for this obligation to reimburse acquiring for expenses_incurred in connection with the proposed transactions and the indebtedness evidenced by the acquiring convertible note there is no intercorporate indebtedness existing between acquiring and target or between acquiringsub and target m as defined in sec_368 and iv no two parties to the proposed transactions are investment companies n target is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 plr-126993-10 o the fair_market_value of the assets of target transferred to acquiringsub will exceed the sum of i the liabilities assumed by acquiringsub plus ii the amount of liabilities if any to which the transferred assets are subject p the fair_market_value of the assets of acquiring will exceed the amount of its liabilities immediately after the merger q at least forty percent of the proprietary interest in target will be surrendered in the merger by target shareholders who will receive a proprietary interest in acquiring that will be preserved within the meaning of sec_1_368-1 of the income_tax regulations r following the merger acquiring will continue the historic_business of target or use a significant portion of target’s historic_business_assets in a business based solely on the information submitted and the representations set forth above we rule as follows rulings provided that the merger qualifies as a statutory merger in accordance with applicable state law the merger as described above will qualify as a reorganization within the meaning of sec_368 the merger will be treated for federal_income_tax purposes as if target merged directly into acquiring sec_1_368-2 ex acquiring and target will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by target upon the transfer of its assets to acquiring in exchange for the assumption of target liabilities by acquiring and for acquiring’s transfer of acquiring stock to target shareholders sec_361 and sec_357 no gain_or_loss will be recognized by acquiring upon its receipt of target’s assets in the merger sec_1032 the basis of each target asset received by acquiring in the merger will equal the basis of that asset in the hands of target immediately prior to the merger sec_362 for each asset of target received by acquiring in the merger the holding_period for such asset in the hands of acquiring will include the period during which such asset was held by target sec_1223 no gain_or_loss will be recognized by target shareholders upon receipt of plr-126993-10 acquiring stock in exchange for their target stock pursuant to the merger sec_354 for each target shareholder the basis in the acquiring stock received pursuant to the merger will be equal to the basis of the target stock surrendered by such shareholder in the merger sec_358 for each target shareholder the holding_period for the acquiring stock received will include the period during which such shareholder held the target stock surrendered provided that such target stock is held as a capital_asset in the hands of such shareholder on the date of the merger sec_1223 pursuant to sec_381 and sec_1_381_a_-1 acquiring will succeed to and take into account the items of target described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any matter or item discussed or referenced in this letter in particular no opinion is expressed or implied with regard to i whether both the target note and the new acquiring note constitute securities within the meaning of sec_354 of the code ii the appropriate characterization for federal_income_tax purposes of target’s reimbursement of acquiring’s expenses in the proposed transactions or iii the appropriate characterization for federal_income_tax purposes should acquiringsub acquire the acquiring convertible note pursuant to the proposed transactions moreover no opinion is expressed about the tax treatment of the transactions or of any other matter under other provisions of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transactions not specifically covered by the above rulings plr-126993-10 procedural statements this ruling is directed only to the taxpayers who requested it sec_6110 of the code provides that this private_letter_ruling may not be used or cited as precedent it is important that a copy of this letter be attached to the federal_income_tax returns of each taxpayer involved for the taxable_year s in which the transactions are consummated alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching to the return a statement that provides the date and control number plr-126993-10 of this ruling letter pursuant to the power_of_attorney on file in this matter a copy of this letter is being sent to your authorized representative sincerely _douglas c bates____ douglas c bates reviewing attorney branch office of associate chief_counsel corporate
